L.D. Hickman and Stuart McQuirk, as plaintiffs, instituted this action in the district court of Kay county, against Gypsy Oil Company, as defendant, to enjoin the defendant from building any obstructions in any of the streets and alleys of the town site of Hickman, or in any way interfering with the streets and alleys of said town site. Upon a hearing, the trial court made an order granting a temporary injunction, as prayed for, and from this order the defendant has appealed.
The plaintiff in error has served and filed its brief, but the defendants in error have neither filed a brief nor offered any excuse for their failure to do so, and under these circumstances, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, when the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the cause in accordance with the prayer of the petition in error. Godfrey v. Pounds, 86 Okla. 76,206 P. 516; In re Estate of Enos Nichols, 86 Okla. 181, 207 P. 93.
As the brief of plaintiff in error and the authorities therein cited appear to reasonably sustain the assignments of error, the judgment of the trial court is reversed, and the cause remanded for a new trial.
JOHNSON, C. J., and McNEILL, KANE, KENNAMER, COCHRAN, BRANSON, and MASON, JJ., concur.